Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10929225, claim 1-20 of U.S. Patent No. 11231996, claim 1-19 of U.S. Patent No. 10705908. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 9728245 anticipate the claimed elements of the instant application 15639725.
.

Current Application # 17562505
US Pat # 10929225
For example:
Claim 1: 
1. A semiconductor memory device comprising: a memory cell array including a plurality of memory bank arrays, wherein each memory bank array includes a plurality of memory cell rows, wherein each of the memory 5cell rows includes a plurality of sub-pages to store a plurality of codewords, each codeword including a main data and a parity data associated with the main data; 
an error correction circuit;  
an error register; and 
a control logic circuit configured to control the error correction circuit to perform 10an error correction code (ECC) decoding sequentially on the sub-pages of each of the memory cell rows for detecting a faulty memory cell row which stores at least one faulty codeword including at least one bit error, in response to a first command to enter an error check and scrub (ECS) mode from a memory controller, and wherein the control logic circuit is configured to perform an error logging operation 15to store error information of the faulty memory cell row in the error log register, and wherein the error information includes address information of the faulty memory cell row and a number of faulty codewords in the faulty memory cell row.
For example:
Claim 1: 
1. A semiconductor memory device comprising: a memory cell array including a plurality of memory bank arrays, wherein each memory bank array includes a plurality of memory cell rows, wherein each of the memory cell row includes a plurality of sub-pages to store a plurality of codewords, each codeword including a main data and a parity data associated with the main data; an error correction circuit; 
an error log register; and
 a control logic circuit configured to control the error correction circuit to perform an error correction code (ECC) decoding sequentially on the memory cell rows for detecting at least one bit error in each of the memory cell rows, in response to a first command from a memory controller in an error check and scrub (ECS) mode, wherein the control logic circuit is configured to perform an error logging operation to write error information into the error log register, and wherein the error information includes a number of faulty codewords in each of some faulty memory cell rows, which is determined by the control logic circuit, wherein the at least one bit error is detected in each of the faulty codewords.




Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “store error information of the faulty memory cell row in the error log register” in current application 17562505 and the limitation “write error information into the error log register” in US Pat # 10929225 are not identical but the limitation “write” anticipate the limitation "store" and overall scope of the claims are identical and not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824